          Case 1:17-cv-09001-CFL Document 293 Filed 05/17/20 Page 1 of 3



                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 IN RE UPSTREAM ADDICKS AND                            )
 BARKER (TEXAS) FLOOD-CONTROL                          )
 RESERVOIRS                                            )   Sub-Master Docket No. 17-cv-9001L
                                                       )
                                                       )
                                                       )   Judge Charles F. Lettow
 THIS DOCUMENT RELATES TO:                             )
                                                       )   Electronically filed May 17, 2020
 ALL UPSTREAM CASES                                    )
                                                       )




  UNITED STATES’ REPLY TO PLAINTIFFS’ RESPONSE TO MOTION TO EXTEND
       FACT DISCOVERY DEADLINE FOR JUST COMPENSATION PHASE


       Plaintiffs oppose any extension of the fact discovery schedule set by the Court in February

2020, ignoring the disruption caused to the litigation since then by COVID-19 safety measures and

pending discovery disputes. While the United States most certainly has a preference for in-person

depositions, its request for a 60-day extension is not based on that stated preference alone, but is

warranted for other independent reasons. For example, though the parties are working

cooperatively regarding document production requests, they have both experienced delays in

collecting and producing documents. Further, the United States’ recent filing of both a motion for

a protective order and a motion to compel discovery highlights disagreements about what evidence

is relevant in the just compensation phase. Additional time is required to resolve these pending

discovery disputes, complete responses to written discovery requests already served, and to then

take remaining fact depositions. For at least these reasons, an extension of the fact discovery

schedule is appropriate and warranted.

       Both parties have continued to have delays in collecting and processing documents, which

has other cascading effects to the parties’ discovery efforts. For example, only some of the

                                                   1
          Case 1:17-cv-09001-CFL Document 293 Filed 05/17/20 Page 2 of 3



Plaintiffs have produced documents requested in the United States’ Fourth Set of Requests for the

Production of Documents, served on February 25, 2020. Documents for two Plaintiffs (Sidhu and

Popovici) were just produced on May 14, 2020. 1 Moreover, as described in the United States’

Motion to Compel, filed on May 14, 2020, Plaintiffs are withholding documents responsive to a

document request that are both relevant to this phase of the litigation and addressed by the Court’s

existing protective order for discovery documents. U.S. Mot. to Compel Prod. of Disaster Related

Casualty Loss Documents, ECF No. 292. An extension of the fact discovery deadline will allow

for resolution of this motion, and completion of document production in response to discovery

requests served on February 25, 2020, in advance of taking depositions of the Plaintiffs. 2

       Further, Plaintiffs claim no discovery extension is needed because they timely served their

discovery requests, ignoring the parties’ significant disputes about those requests. For example,

despite the narrow focus of this phase of the litigation to determine just compensation for just six

test properties, Plaintiffs’ Rule 30(b)(6) Notice seeks the designation and production of Rule

30(b)(6) witnesses on 49 different topics; several of which include sub-topics; which relate to at

least 20 different federal agencies; many of which seek designation of witnesses to provide legal

analysis, legal opinions or legal conclusions; or which ask for designation of witnesses to

speculate as to future government decision-making by numerous federal agencies. None of these

topics are reasonably targeted nor proper for a Rule 30(b)(6) deposition, particularly not at this

phase of the litigation. Because the parties were unable to resolve their disputes regarding


1
  To be clear, the United States understands that it has been challenging to collect and produce
documents in the past few months—it, too, continues to work to collect and produce documents to
the first set of Requests for Production that Plaintiffs served in this phase of the litigation due to
delays stemming from COVID-19 safety measures. However, the challenges facing both parties
in collecting and producing documents underscore the need for an extension to discovery to the
discovery schedule.
2
 The parties recently agreed to the postponement of the depositions of the Plaintiffs that were
noticed for the week of May 18, 2020.
          Case 1:17-cv-09001-CFL Document 293 Filed 05/17/20 Page 3 of 3



Plaintiffs’ Rule 30(b)(6) Notice, the United States had to file a motion for protective order on

May 13, 2020, to seek relief from the oppressive requests. U.S. Mot for Prot. Order Precluding

Dep. Under Plf.’s Rule 30(b)(6) Dep. Not., Doc. No. 291. The fact discovery period should be

extended to allow adequate time for briefing and resolution of this motion.

       For the foregoing reasons, and for good cause, the United States requests that the Court

grant its motion for a sixty-day extension of time, up to and including, July 27, 2020, to complete

fact discovery in the just compensation phase.



Dated May 17, 2020

                                                      Respectfully submitted,

                                                      JEAN E. WILLIAMS
                                                      Deputy Assistant Attorney General
                                                      Environment & Natural Resources Division

                                                      /s/ Kristine S. Tardiff by Laura W. Duncan
                                                      KRISTINE TARDIFF
                                                      LAURA W. DUNCAN
                                                      SARAH IZFAR
                                                      Trial Attorneys
                                                      United States Department of Justice
                                                      Environment & Natural Resources Division
                                                      Post Office Box 7611
                                                      Washington, D.C. 20044-7611
                                                      Tel: (603) 230-2583
                                                      Fax: (202) 305-0506
                                                      E-mail: kristine.tardiff@usdoj.gov

                                                      Counsel for the United States
